Citation Nr: 1105400	
Decision Date: 02/09/11    Archive Date: 02/18/11

DOCKET NO.  05-24 380A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to May 1972.

This matter comes to the Board of Veterans' Appeals (Board) from 
an August 2004 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  In his August 2005 
substantive appeal, the Veteran requested a Board hearing; 
however, withdrew such request in October 2005.  This matter was 
remanded in December 2008.


FINDING OF FACT

Hearing loss was not manifested during service, sensorineural 
hearing loss was not exhibited within the first post service 
year, and current hearing loss is not otherwise related to the 
Veteran's active service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service, and sensorineural hearing loss may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
1112, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; 
see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a 
duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part of 
that evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' (Court's) 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, 
in part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim for VA benefits.  This decision has since been replaced by 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the 
Court continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  

In August 2004 and December 2008, VCAA letters were issued to the 
Veteran with regard to his claim of service connection.  
Collectively, the letters notified the Veteran of what 
information and evidence is needed to substantiate his claim, as 
well as what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by VA, 
and the types of evidence necessary to establish an increased 
rating and effective date.  Id.; but see VA O.G.C. Prec. Op. No. 
1-2004 (Feb. 24, 2004); see Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Despite initial inadequate notice provided to 
the Veteran, the Board finds no prejudice to him in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant has 
been prejudiced thereby). Since the Board concludes below that 
the preponderance of the evidence is against entitlement to 
service connection, any questions as to the appropriate 
disability rating and effective date to be assigned are rendered 
moot. 

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claim and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of any notice.  See Shinseki 
v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all assistance 
provisions of VCAA, to include substantial compliance with the 
instructions in the December 2008 Board Remand.  D'Aries v. 
Peake, 22 Vet. App. 97, 105 (2008).  The evidence of record 
contains the Veteran's service treatment records and post-service 
private and VA treatment records.  There is no indication of 
relevant, outstanding records which would support the Veteran's 
claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  In 
January 2009, the Veteran was afforded a VA examination with 
regard to the issue on appeal.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran have been fulfilled with respect to the 
issue in appellate status.

Criteria & Analysis

This appeal involves claims of service connection for bilateral 
hearing loss.  Applicable law provides that service connection 
will be granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of symptomatology 
after service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as organic diseases of the 
nervous system, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  In an October 4, 1995, opinion, VA's Under Secretary for 
Health determined that it was appropriate to consider high 
frequency sensorineural hearing loss an organic disease of the 
nervous system and therefore a presumptive disability.

Service connection for impaired hearing is subject to 38 C.F.R. § 
3.385, which provides that impaired hearing will be considered to 
be a disability when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least three of 
the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  See also Hensley v. 
Brown, 5 Vet. App. 155 (1993).

The lack of any evidence that the Veteran exhibited hearing loss 
during service is not fatal to his claim.  The laws and 
regulations do not require in-service complaints of or treatment 
for hearing loss in order to establish service connection.  See 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as 
noted by the Court:

[W]here the regulatory threshold 
requirements for hearing disability are not 
met until several years after separation 
from service, the record must include 
evidence of exposure to disease or injury 
in service that would adversely affect the 
auditory system and post- service test 
results meeting the criteria of 38 C.F.R. 
§ 3.385....For example, if the record shows 
(a) acoustic trauma due to significant 
noise exposure in service and audiometric 
test results reflecting an upward shift in 
tested thresholds in service, though still 
not meeting the requirements for 
"disability" under 38 C.F.R. § 3.385, and 
(b) post-service audiometric testing 
produces 
findings meeting the requirements of 38 
C.F.R. § 3.385, rating authorities must 
consider whether there is a medically sound 
basis to attribute the post-service 
findings to the injury in service, or 
whether they are more properly attributable 
to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

The Veteran claims bilateral hearing loss due to his period of 
service.  The Veteran contends that he worked on jet engines 
without hearing protection.  Likewise, his DD Form 214 reflects 
that he served as a jet aircraft mechanic and, as will be 
discussed in more detail below, his service treatment records 
reflect exposure to jet engines without ear protection.  Thus, 
the Board concedes that the Veteran had noise exposure during 
service.  Based on the evidence of record, however, as will be 
discussed in detail below, the Board has concluded that service 
connection is not warranted for bilateral hearing loss.

In July 1968, the Veteran underwent an enlistment examination.  
Audiometric testing was conducted which showed puretone readings 
as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
0
5
0
-
0
LEFT
5
5
5
-
0

In February 1969, the Veteran underwent audiogram testing.  It 
was reflected that he had been exposed to "ACFT" engines on the 
flight line and hangar shop, and had not worn ear protection.  
Audiometric testing showed puretone readings as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
5
5
0
-5
0
LEFT
10
5
5
-5
5

In December 1970, the Veteran underwent audiogram testing.  It 
was reflected that he had been exposed to jet engines for three 
months and had not worn ear protection.  Audiometric testing 
showed puretone readings as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
15
5
5
10
LEFT
15
15
5
15
15

On a March 1972 Report of Medical History completed by the 
Veteran for separation purposes, the Veteran checked the 'Yes' 
box for 'ear, nose, or throat trouble' but it was noted that he 
was referring to a sore throat.  He did not voice any complaints 
relating to the ears or hearing loss.  In March 1972, the Veteran 
underwent a separation examination.  Audiometer testing was 
conducted which showed puretone readings as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
5
0
0
0
0
LEFT
10
10
5
0
5

No hearing loss was diagnosed and his 'ears-general' were 
clinically evaluated as normal.  

In October 1991, the Veteran filed an initial claim of service 
connection for hearing loss.  In November 1991, the Veteran 
underwent a VA examination.  Pure tone test results showed a 
moderate to moderately severe sensorineural hearing loss in the 
right ear, and a mild to moderately severe sensorineural hearing 
loss in the left ear.

In November 2001, the Veteran underwent private audiological 
consultation; however, the audiogram results were not interpreted 
by the examiner.

In July 2004, the Veteran underwent private audiological 
consultation.  The Veteran reported longstanding hearing loss due 
to working around jet aircraft.  On testing, the Veteran 
exhibited a bilateral sloping mild to severe mixed hearing loss.  
The private examiner opined that "[i]n review of [the Veteran's] 
audiogram testing results and reported hearing history it is as 
likely as not that his hearing loss is related to noise exposure 
experienced during his military service."  

In January 2009, the Veteran underwent a VA audiological 
examination.  The Veteran reported exposure to jet aircraft and 
working in a hangar and with jet engines without ear protection.  
He reported working in the automotive business without ear 
protection but stated he was not exposed to noise as he only sold 
parts.  He reported recreational exposure as rifle range with ear 
protection.  The examiner noted review of the claims folder and 
summarized the in-service audiological testing, noting that his 
hearing was within normal limits in July 1968, February 1969, 
December 1970, and March 1972.  The VA examiner stated that the 
November 2001 private audiological evaluation showed mild to 
severe sensorineural hearing loss.  The examiner conducted 
audiological testing and diagnosed bilateral sensorineural 
hearing loss normal to profound.  The examiner opined that 
bilateral hearing loss was not caused by or a result of military 
noise exposure, as entrance and separation evaluations were 
within normal limits from 500 to 6000 Hertz in both ears.

Upon review of the entire evidence of record, the Board finds 
that the preponderance of the evidence is against the Veteran's 
claim of entitlement to service connection for bilateral hearing 
loss.

As detailed, the Veteran's hearing was normal during testing 
conducted during service and at service separation.  While the 
lack of in-service findings of complaints or diagnoses of hearing 
loss in service does not preclude a finding of service 
connection, it is relevant that the Veteran did not file an 
initial claim for compensation until October 1991, thus over 19 
years after he separated from service.  Moreover, sensorineural 
hearing loss was not documented until he underwent the November 
1991 VA examination; the Veteran has not submitted or identified 
any post-service medical providers for the period prior to 
November 1991.  In this regard, the Board finds an absence of any 
evidence of hearing loss for over nineteen years after discharge 
from service, or of persistent symptoms of hearing loss between 
service-discharge and 1991.  The lack of any evidence of 
continuing hearing loss for many years between the period of 
active duty and the initial findings or documented complaints of 
hearing loss weighs against the claim.  A prolonged period 
without medical complaint can be considered, along with other 
factors concerning the claimant's health and medical treatment 
during and after military service, as evidence of whether a 
disability was incurred in service or whether an injury, if any, 
resulted in any chronic or persistent disability which still 
exists currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  

Likewise, the January 2009 VA examiner has reviewed the claims 
folder, interviewed and examined the Veteran, and opined that the 
Veteran's hearing loss is not due to military acoustic trauma in 
light of the normal hearing findings in service.  The opinion of 
the VA examiner leads to a finding that the Veteran's hearing 
loss is less likely than not related to service.  The Board 
accepts the VA examiner's opinion as being the most probative 
medical evidence on the subject, as such was based on a review of 
all historical records, and contains detailed rationale for the 
medical conclusions.  See Boggs v. West, 11 Vet. App. 334 (1998).  
Given the depth of the examination report, and the fact that the 
opinion was based on a review of the applicable record, the Board 
finds such opinion probative and material to the Veteran's claim.  
See Owens v. Brown, 7 Vet. App. 429 (1995).

The Board has given consideration to the July 2004 private 
opinion.  The probative value of a medical opinion, including, of 
course a private medical opinion, is generally based on the scope 
of the examination, as well as the relative merits of the 
expert's qualifications and analytical assessments.  Guerrieri v. 
Brown, 4 Vet. App. 467 at 470-71 (1993).  The adjudicator may 
favor one expert's opinion over another as long as an adequate 
statement of reasons and bases is given.  Owens v. Brown, 7 Vet. 
App. 429 at 434 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 
(2001).  When assessing the probative value of a medical opinion, 
the access to claims files and the thoroughness and detail of the 
opinion must be considered.  The opinion is considered probative 
if it is definitive and supported by detailed rationale.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The Court has 
held that claims file review, as it pertains to obtaining an 
overview of a claimant's medical history, is not a requirement 
for private medical opinions.  A medical opinion that contains 
only data and conclusions is not entitled to any weight.  
Further, a review of the claims file cannot compensate for lack 
of the reasoned analysis required in a medical opinion, which is 
where most of the probative value of a medical opinion comes 
from.  "It is the factually accurate, fully articulated, sound 
reasoning for the conclusion, not the mere fact that the claims 
file was reviewed, that contributes probative value to a medical 
opinion."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 
(2009).  

In this case, there is no indication that the private examiner 
had access to the claims folder, to include the service treatment 
records which reflected normal hearing.  While a review of the 
claims file may not have been required, it is clear that the 
private examiner did not have the benefit of review of service 
treatment records, to include normal in-service findings, when 
formulating an opinion.  The examiner refers to the Veteran's 
"reported hearing history" in providing a positive etiological 
opinion; however, it is not clear what history the examiner is 
referring to, as there are no examination findings cited, but 
rather just the Veteran's report of a "longstanding hearing 
loss" which he asserted was due to in-service noise exposure.  
The source of a medical expert's information goes to the 
credibility of the medical evidence.  A transcription of lay 
history unenhanced by any additional medical comment by the 
examiner does not constitute competent medical evidence.  
Moreover, a veteran's subjective complaint is also not competent 
medical evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
The fact that the Veteran's hearing was within normal limits upon 
separation from service is a relevant factor in assessing the 
claim, and provided the basis for the negative VA etiological 
opinion.  Thus, the Board assigns less weight to this opinion 
compared to the more complete VA opinion of record.

The Board has considered the Veteran's contention that a 
relationship exists between his current bilateral hearing loss, 
and symptoms experienced during service.  In adjudicating this 
claim, the Board must assess the Veteran's competence and 
credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court, citing 
Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that 
lay testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) 
(Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of the facts or circumstances and conveys matters that 
can be observed and described by a lay person).

In this capacity, the Board finds the Veteran is competent to 
attest to his noise exposure he experienced during service, and 
find his statements of noise exposure credible, especially in 
light of the service treatment records which support such noise 
exposure without ear protection.  The Veteran has never claimed 
that hearing loss had its onset in service and continued to be 
symptomatic since then, only that it was related to acoustic 
trauma.  The Veteran, however, is not competent to provide an 
opinion that his current hearing loss is due to his in-service 
noise exposure as he does not have the requisite medical 
expertise.  The Board has weighed the Veteran's statements as to 
noise exposure during service, with the service treatment 
records, post-service medical evidence, July 2004 private 
opinion, and the January 2009 VA medical opinion of record.  
After weighing the lay and medical evidence, the Board finds that 
the lay evidence as to in-service incurrence and continuity of 
symptomatology is less convincing than the objective medical 
evidence of record and of less probative value here.  Although it 
is conceded that he had noise exposure during service, the fact 
remains that he did seek treatment or claim compensation until 
over nineteen years after separation from service.  The January 
2009 VA examiner, who was aware of the Veteran's in-service noise 
exposure per the Veteran's statements and review of the claims 
folder, concluded that his hearing loss was not due to service.  
The Veteran's contentions are outweighed by the medical evidence 
and opinion of the VA examiner which reflects that his bilateral 
hearing loss is not due to noise exposure in service.  

The negative clinical and documentary evidence post service for 
many years after service is more probative than the remote 
assertions of the Veteran.  The lack of continuity of treatment 
may bear in a merits determination on the credibility of the 
evidence of continuity of symptoms by lay parties.  Savage v. 
Gober, 10 Vet. App. 488, 496 (1997).  

In sum, the Board is left with no documented complaints or 
findings of hearing loss in service, no documented complaints or 
findings of hearing loss until over nineteen years after 
separation from service, and a medical opinion to the effect that 
such current hearing loss is not etiologically related to 
service.  Again, as detailed, the Board finds such opinion to be 
of more probative value than the private opinion of record.

The questions involved regarding causation are medical in nature.  
As discussed above, the medical opinion of the VA examiner (based 
on a review of the claims file and with knowledge of the 
Veteran's in-service duties and in-service complaints) was 
negative.  Under these circumstances, the Board is unable to find 
that there is a state of equipoise of the positive evidence and 
negative evidence.  The preponderance of the evidence now of 
record is against the Veteran's claim of service connection for 
bilateral hearing loss.  


ORDER

Entitlement to service connection for bilateral hearing loss is 
denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


